JUDGMENT
Pogue, Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Results”), Steel Authority of India, Ltd. v. *1391United States, slip op. 01-60 (CIT May 22, 2001) and Commerce having complied with the Court’s remand, and no responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce are affirmed in their entirety.